FARMER, J.
On motion for rehearing, the director of the Department of Corrections (DOC) has brought our attention to Bush v. State, 945 So.2d 1207 (Fla.2006). Among other things, Bush held that:
“the proper venue for a prisoner’s challenge to a sentence-reducing credit determination by [DOC], where the prisoner has exhausted administrative remedies and is not alleging entitlement to immediate release, continues to be in circuit court in Leon County, where the Department is located.”
945 So.2d at 1213-14. It follows that our decision on the venue issue is error. We therefore grant the motion for rehearing, vacate our February 17, 2010, opinion, and affirm the decision of the trial court transferring this case to the Second Circuit, *691Leon County, where DOC has its headquarters.

Affirmed.

WARNER and LEVINE, JJ., concur.